Case: 1:19-cv-00372-SJD-SKB Doc #: 29-2 Filed: 09/03/19 Page: 1 of 3 PAGEID #: 412

EXHIBIT B
Case: 1:19-cv-00372-SJD-SKB Doc #: 29-2 Filed: 09/03/19 Page: 2 of 3 PAGEID #: 413

First Data.

June 20, 2018

Shawn Shearer

3839 McKinney Ave.
Suite 155-254
Dallas, TX 75204

Re: _ First Data Corporation Severance Plan for U.S. Employees
Dear Mr. Shearer:

I am in receipt of your correspondence dated April 27, 2018, requesting severance pay for Julie Kelly
under the First Data Corporation Severance Plan for U.S. Employees (Severance Plan). After reviewing
your client’s claim that she was forced to resign due to alleged changes to the terms and conditions of her
employment, I am denying your client’s claim for 20 weeks of severance pay because’she is not eligible
for severance under the Severance Plan.

Ms. Kelly’s claim is denied because the circumstances surrounding Ms. Kelly’s departure from First Data
are non-eligible termination reasons under Section 7 of the Severance Plan. In order to be eligible for
severance under the Severance Plan, your client must have an eligible termination reason. The Severance
Plan provides that terminations resulting from a “voluntary resignation” or a “constructive termination”
are non-eligible termination reasons. Here, your client sent an email to Robin Ording on November 14,
2017, advising that she had made the decision to “part ways” with First Data. This email proves that your
client voluntarily resigned from her employment. There is no evidence to suggest that First Data
terminated Ms. Kelly’s employment.

Additionally, even if the Company accepts as true the claim that your client was forced to resign (which is
denied), a constructive termination is also a non-eligible termination reason under Section 7 the
Severance Plan. First Data adamantly denies that it changed the terms of Ms. Kelly’s employment, that it
did not keep its promises with respect to her compensation, or that it unfairly delegated work to Ms.
Kelly. First Data further denies that it eliminated Ms. Kelly’s position. There is simply no evidence to
support the conclusion that your client was “forced to resign.”

Finally, the Company also questions why Ms. Kelly is now presenting different reasons in support of her
claim for severance. As you likely know, Ms. Kelly requested severance in November 2017. In her initial
request, Ms. Kelly did not say that she was resigning because of unmet promises of compensation or that
she was being asked to do “officer” type duties. Instead, she expressed her frustration with having to

commute into a First Data office. It is interesting that Ms. Kelly is now raising new arguments in support

© 2015 First Data Corporation. All Rights Reserved. All trademarks, service marks and trade names referenced in this material are the Property of their respective owners.
Case: 1:19-cv-00372-SJD-SKB Doc #: 29-2 Filed: 09/03/19 Page: 3 of 3 PAGEID #: 414

First Data.

of her claim for severance, when she previously understood that she was ineligible for severance.

If your client disagrees with the decision to deny her claim for severance pay, she may appeal this denial

by filing a written appeal to the First Data Benefits Committee within 60 days after your receipt of this

denial letter. The written appeal can be sent via email to Stephanie.Pulverenti@firstdata.com. During the

60-day period, Ms. Kelly may have reasonable access to pertinent documents and may submit written

comments and supporting documents, records and other materials to the BC. The BC will review the ;
appeal and notify you (as her legal representative) by mail of its final decision no later than 60 days (or

120 days in special circumstances) after the BC receives the written appeal.

Sincerely,

\
Vinton.

Ix Lo
Anthony S. Mérino

Executive Vice President and
Head of Human Resources

 

© 2015 First Data Corporation. All Rights Reserved. All trademarks, service marks and trade names referenced in this materia! are the property of ther respective owners
